Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shane Kennedy on 5/4/22.  The application has been amended as follows: 

On The Claims:
Please amend claim 1, claim 8 and claim 15 as follows:

 (Currently amended) A method comprising: 
determining that a computing device satisfies criteria, the criteria including: 
the computing device being placed in a stationary position,
a usage pattern associated with the computing device, and
a prediction of no user interaction based on the usage pattern and a time of day; 	
 and synchronizing data included in the computing device with data included on a remote server during the downtime mode;
transitioning the computing device to an active power state; and
launching an application on the computing device based on the synchronized data after the transitioning.
8.	(Currently amended) A non-transitory, machine-readable medium having instructions stored thereon, the instructions, when executed by a processor, being configured to cause a computing device to:
determine that the computing device satisfies criteria, the criteria including: 
the computing device being placed in a stationary position, 
a usage pattern associated with the computing device, and
a prediction of no user interaction based on the usage pattern and a time of day; 
operate the computing device in a downtime mode based on the computing device satisfying the criteria, and synchronize data included in the computing device with data included on a remote server during the downtime mode;
transition the computing device to an active power state; and
launch an application on the computing device based on the synchronized data after the transitioning.
15.	(Currently amended) A computing device comprising:  
a power manager configured to:
determine that the computing device satisfies criteria, the criteria including: 
the computing device being placed in a stationary position, 
a usage pattern associated with the computing device, and 
a prediction of no user interaction based on the usage pattern and a time of day; and
transition the computing device to an active power state; and

a communications module configured to facilitate communications between the computing device and a remote server, the communications synchronizing data included in the computing device with data included on the remote server while  is operating in a downtime mode based on the computing device satisfying the criteria, the synchronizing of the data including receiving the synchronized data from the remote server,
wherein the power manager is further configured to launch an application based on the received synchronized data after transitioning the computing device to the active power state.


Conclusion
PTO-892 cites Chan as newly found reference that teaches predicting user interaction with a device based on historical usage and time of day to delay the updates to the computing device (lines 30-40 of col 2). However, Chan does not teach any downtime mode to synchronize data of the computing device with the data of remote server. It appears that Chan updates data during high power mode (lines 38-45 of col 2), along with many other limitations in the claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186